Luke, J.
1. In the state of the record (the ground of the motion for a new trial based upon the refusal to continue the case being very meager and no exhibit being attached thereto) this court cannot say that the trial judge abused his discretion in overruling the defendant’s motion for a continuance of the case.
2. The 2d ground of the amendment to the motion for a new trial, complaining of the admission of certain oral testimony, cannot be considered, since the name of the witness whose testimony was admitted is not given, and it is not stated what objection was made to the testimony at the time it was offered. The 3d and 4th grounds are subject to the same infirmities as the 2d ground, and are not unqualifiedly approved by the court.
*261Decided December 12, 1922.
Hugh E. Gombs, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
3. When considered in connection with the remainder of the charge of the court, the excerpt complained of shows no error.
4. The verdict was authorized by the evidence.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.